DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of application 17/385542 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11076035. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of application 17/385542 is the same as claims 1-20 of U.S. Patent No. 11076035 except for word variations. For example, see table below:

Application 17/385542
Patent No. 11076035
1. A mobile device comprising: a network interface, wherein the mobile device is configured to communicate, via the network interface, with one or more playback devices and a plurality of network-enabled devices on a local area network, wherein the plurality of network-enabled devices comprises two or more non-media-playback smart devices configured to send alert notifications to the one or more playback devices via the local area network, and wherein the one or more playback devices are configured to synchronously play back the alert notifications in response to receiving, via the local area network, the alert notifications from the plurality of network-enabled devices; at least one processor; and tangible, non-transitory, computer-readable media comprising instructions executable by the at least one processor such that the mobile device is configured to: receive, via a graphical user interface of the mobile device, input data representing a selection of a do-not-disturb (DND) time period lasting for a duration; and responsive to receipt of the input data representing the selection of the DND time period, send, via the network interface to a particular playback device of the one or more playback devices, an instruction that causes the particular playback device to enter a DND mode for the duration of the selected DND time period, wherein, during the selected DND time period, the particular playback device is configured to allow broadcast of audio content other than audio content associated with alert notifications received from at least one network-enabled device of the plurality of network-enabled devices, and wherein the particular playback device is configured to play back alert notifications responsive to receiving the alert notifications outside of the DND time period.
1. A mobile device comprising: a network interface, wherein the mobile device is configured to communicate, via the network interface, with a plurality of playback devices and a plurality of network-enabled devices on a local area network, wherein the plurality of network-enabled devices comprises one or more non-media-playback smart devices configured to send alert notifications to the plurality of playback devices via the local area network, and wherein the plurality of playback devices are configured to synchronously play back the alert notifications in response to receiving, via the local area network, the alert notifications from the plurality of network-enabled devices; one or more processors; and tangible, non-transitory, computer-readable media storing instructions executable by the one or more processors to cause the mobile device to perform operations comprising: receiving, via a graphical user interface of the mobile device, input data representing a selection of the plurality of playback devices; receiving, via the graphical user interface of the mobile device, input data representing a selection of a Do Not Disturb (DND) time period; and responsive to receiving the input data representing the selections of the plurality of playback devices and the DND time period, sending, via the network interface, an instruction to the selected plurality of playback devices that causes the selected plurality of playback devices to enter a DND mode for the duration of the selected DND time period, during which time the selected plurality of playback devices are allowed to facilitate playback of audio content other than audio content associated with alert notifications received from at least one network-enabled device of the plurality of network-enabled devices, non-selected playback devices are allowed to facilitate playback of audio content and alert notifications received from the at least one network-enabled device of the plurality of network-enabled devices, and wherein the selected plurality of playback devices are configured to synchronously play back alert notifications responsive to receiving the alert notifications outside of the DND time period.



Allowable Subject Matter
Claims 1-20 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649